Title: From George Washington to Colonel Stephen Moylan, 25 March 1778
From: Washington, George
To: Moylan, Stephen



Dear sir,
Head Quarters Valley Forge 25th March 1778

I am informed that Evesham and Springfield back of Mount Holly, particularly the latter, are very commodious places for the accommadition of horse, as they abound in forage. I wish you to consult the Governor, whether such of the cavalry as are not in good Quarters, where they now are, may not be more advantageously situated at those places, and if it shall appear they may, to have them removed accordingly. You will remember the object of having the Cavalry detached from the army in the manner they now are, is chiefly with a view to get them in as good order as possible at the opening of the Campaign. This consideration must determine in the present case—The horse should not be stationed where they would not be well provided—where they would not be in security—nor where their situation might oblige them to do so much duty as would be inconsistent with the purpose I have mentioned. If, these objects being properly attended to, they can be withal so placed as to afford any degree of cover to the Country, it will be very desirable.
I fear the horse have not heretofore benefitted so much by their Winter Quarters as might have been expected. You must be sensible of the importance of having them in good condition in the course of the Campaign and will no doubt pay every necessary attention to it. You will also be careful that no disorders are committed by your men. I am with regard Sr your mo. Obet Servt

Go: Washington

